Exhibit 10.2

BANK OF THE SIERRA

SALARY CONTINUATION AGREEMENT

THIS SALARY CONTINUATION AGREEMENT (the “Agreement”) is adopted this 1st day of
January, 2007, by and between BANK OF THE SIERRA, a state-chartered commercial
bank located in Porterville, California (the “Company”) and KEVIN McPHAILL (the
“Executive”).

The purpose of this Agreement is to provide specified benefits to the Executive,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development, and future business
success of the Company. This Agreement shall be unfunded for tax purposes and
for purposes of Title I of the Employee Retirement Income Security Act of 1974
(“ERISA”), as amended from time to time.

Article 1

Definitions

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1 “Accrual Balance” means the liability that should be accrued by the Company,
under Generally Accepted Accounting Principles (“GAAP”), for the Company’s
obligation to the Executive under this Agreement, by applying Accounting
Principles Board Opinion Number 12 (“APB 12”) as amended by Statement of
Financial Accounting Standards Number 106 (“FAS 106”) and the Discount Rate. Any
one of a variety of amortization methods may be used to determine the Accrual
Balance. However, once chosen, the method must be consistently applied. The
Accrual Balance shall be reported annually by the Company to the Executive.

 

1.2 “Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive
determined pursuant to Article 4.

 

1.3 “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs, and returns to
the Plan Administrator to designate one or more Beneficiaries.

 

1.4 “Board” means the Board of Directors of the Company as from time to time
constituted.

 

1.5 “Change in Control” means the transfer of shares of the Company’s voting
common stock such that one entity or one person acquires (or is deemed to
acquire when applying Section 318 of the Code) more than 50% of the Company’s
outstanding voting common stock.



--------------------------------------------------------------------------------

1.6 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.7 “Disability” means Executive: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees or directors of the Company. Medical determination of
Disability may be made by either the Social Security Administration or by the
provider of an accident or health plan covering employees or directors of the
Company provided that the definition of “disability” applied under such
insurance program complies with the requirements of the preceding sentence. Upon
the request of the Plan Administrator, the Executive must submit proof to the
Plan Administrator of the Social Security Administration’s or the provider’s
determination.

 

1.8 “Discount Rate” means the rate used by the Plan Administrator for
determining the Accrual Balance. The initial Discount Rate is six percent (6%).
However, the Plan Administrator, in its discretion, may adjust the Discount Rate
to maintain the rate within reasonable standards according to GAAP and/or
applicable bank regulatory guidance.

 

1.9 “Early Involuntary Termination” means that the Executive, prior to Normal
Retirement Age, has been notified in writing that employment with the Company is
terminated for reasons other than an approved leave of absence, Termination for
Cause, Disability, Early Voluntary Termination, or within twelve (12) months
following a Change in Control.

 

1.10 “Early Voluntary Termination” means that the Executive, prior to Normal
Retirement Age, has terminated employment with the Company for reasons other
than Termination for Cause, Disability, Early Involuntary Termination, or within
twelve (12) months following a Change in Control.

 

1.11 “Effective Date” means January 1, 2007.

 

1.12 “Normal Retirement Age” means the Executive attaining age sixty-five (65).

 

1.13 “Plan Administrator” means the plan administrator described in Article 6.

 

1.14 “Plan Year” means each twelve-month period commencing on January 1st and
ending on December 31st of each year. The initial Plan Year shall commence on
the Effective Date of this Agreement and end on the following January 1st.

 

1.15 “Specified Employee” means a key employee (as defined in Section 416(i) of
the Code without regard to paragraph 5 thereof) of the Company if any stock of
the Company is



--------------------------------------------------------------------------------

publicly traded on an established securities market or otherwise, as determined
by the Plan Administrator based on the twelve (12) month period ending each
December 31 (the “identification period”) If the Executive is determined to be a
Specified Employee for an identification period, the Executive shall be treated
as a Specified Employee for purposes of this Agreement during the twelve
(12) month period that begins on the first day of the fourth month following the
close of the identification period.

 

1.16 “Termination for Cause” means Termination of Employment for:

 

  (a) Gross negligence or gross neglect of duties to the Company; or

 

  (b) Conviction of a felony or of a gross misdemeanor involving moral turpitude
in connection with the Executive’s employment with the Company; or

 

  (c) Fraud, disloyalty, dishonesty or willful violation of any law or
significant Company policy committed in connection with the Executive’s
employment and resulting in a material adverse effect on the Company.

 

1.17 “Termination of Employment” means the voluntary or involuntary termination
of the Executive’s employment with the Company for reasons other than death.
Whether a Termination of Employment takes place is determined in accordance with
the requirements of Code Section 409A based on the facts and circumstances
surrounding the termination of the Executive’s employment and whether the
Company and the Executive intended for the Executive to provide significant
services for the Company following such termination. A Termination of Employment
will not have occurred if:

 

  (a) the Executive continues to provide services as an employee of the Company
at an annual rate that is twenty percent (20%) or more of the services rendered,
on average, during the immediately preceding three (3) full calendar years of
employment (or, if employed less than three (3) years, such lesser period) and
the annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three (3) full calendar
years of employment (or, if less, such lesser period), or

 

  (b) the Executive continues to provide services to the Company in a capacity
other than as an employee of the Company at an annual rate that is fifty percent
(50%) or more of the services rendered, on average, during the immediately
preceding three (3) full calendar years of employment (or if employed less than
three (3) years, such lesser period) and the annual remuneration for such
services is fifty percent (50%) or more of the average annual remuneration
earned during the final three (3) full calendar years of employment (or if less,
such lesser period).

The Executive’s employment relationship will be treated as continuing intact
while the Executive is on military leave, sick leave or other bona fide leave of
absence if the period of such leave of absence does not exceed six (6) months,
or if longer, so long as the



--------------------------------------------------------------------------------

Executive’s right to reemployment with the Company is provided either by statute
or by contract. If the period of leave exceeds six (6) months and there is no
right to reemployment, a Termination of Employment will be deemed to have
occurred as of the first date immediately following such six (6) month period.

Article 2

Distributions During Lifetime

 

2.1 Normal Retirement Benefit. Upon the Executive reaching Normal Retirement Age
while in the active service of the Company, the Company shall distribute to the
Executive the benefit described in this Section 2.1 in lieu of any other benefit
under this Article.

 

  2.1.1 Amount of Benefit. The annual benefit under this Section 2.1 is One
Hundred Thousand Dollars ($100,000).

 

  2.1.2 Distribution of Benefit. The Company shall distribute the annual benefit
to the Executive in twelve (12) equal monthly installments commencing on the
within thirty (30) days following Normal Retirement Age. The annual benefit
shall be distributed to the Executive for fifteen (15) years.

 

2.2 Early Involuntary Termination Benefit. Upon Early Involuntary Termination,
the Company shall distribute to the Executive the benefit described in this
Section 2.2 in lieu of any other benefit under this Article.

 

  2.2.1 Amount of Benefit. The benefit under this Section 2.2 is one hundred
percent (100%) of the Accrual Balance determined as of the end of the month
preceding Termination of Employment.

 

  2.2.2 Distribution of Benefit. The Company shall distribute the benefit to the
Executive in a lump sum within thirty (30) days following Termination of
Employment.

 

2.3 Early Voluntary Termination Benefit. Upon the Executive’s Early Voluntary
Termination, the Executive will not be eligible for a benefit under this
Agreement.

 

2.4 Disability Benefit. If Executive experiences a Disability which results in a
Termination of Employment prior to Normal Retirement Age, the Company shall
distribute to the Executive the benefit described in this Section 2.4 in lieu of
any other benefit under this Article.

 

  2.4.1 Amount of Benefit. The benefit under this Section 2.4 is one hundred
percent (100%) of the Accrual Balance determined as of the end of the month
preceding Termination of Employment.

 

  2.4.2 Distribution of Benefit. The Company shall distribute the benefit to the
Executive in a lump sum within thirty (30) days following Termination of
Employment.



--------------------------------------------------------------------------------

2.5 Change in Control Benefit. Upon a Change in Control, followed within twelve
(12) months by a Termination of Employment, the Company shall distribute to the
Executive the benefit described in this Section 2.5 in lieu of any other benefit
under this Article.

 

  2.5.1 Amount of Benefit. The benefit under this Section 2.5 is one hundred
percent (100%) of the Normal Retirement Benefit amount described in
Section 2.1.1.

 

  2.5.2 Distribution of Benefit. The Company shall distribute the annual benefit
to the Executive in twelve (12) equal monthly installments commencing within
thirty (30) days following Termination of Employment. The annual benefit shall
be distributed to the Executive for fifteen (15) years.

 

  2.5.3 Excess Parachute Payments. Notwithstanding any provision of this
Agreement to the contrary, and to the extent allowed by Code Section 409A, if
any distribution(s) made under this Section 2.5.3 would be treated as an “excess
parachute payment” under Code Section 280G, the Company shall reduce such
distribution(s) to the extent necessary to avoid treating the distribution(s) as
an excess parachute payment.

 

2.6 Restriction on Timing of Distribution. Notwithstanding any provision of this
Agreement to the contrary, if the Executive is considered a Specified Employee
at Termination of Employment, the provisions of this Section 2.6 shall govern
all distributions hereunder. Benefit distributions that are made due to a
Termination of Employment occurring while the Executive is a Specified Employee
shall not be made during the first six (6) months following Termination of
Employment. Rather, any distribution which would otherwise be paid to the
Executive during such period shall be accumulated and paid to the Executive in a
lump sum on the first day of the seventh month following the Termination of
Employment. All subsequent distributions shall be paid in the manner specified.

 

2.7 Distributions Upon Income Inclusion Under Section 409A of the Code. Upon any
amount is required to be included in income by the Executive prior to receipt
due to a failure of this Agreement to meet the requirements of Code
Section 409A, the Executive may petition the plan administrator for a
distribution of that portion of the amount the Company has accrued with respect
to the Company’s obligations hereunder that is required to be included in the
Executive’s income. Upon the grant of such a petition, which grant shall not be
unreasonably withheld, the Company shall distribute to the Executive immediately
available funds in an amount equal to the portion of the amount the Company has
accrued with respect to the Company’s obligations hereunder required to be
included in income as a result of the failure of this Agreement to meet the
requirements of Code Section 409A, within ninety (90) days of the date when the
Executive’s petition is granted. Such a distribution shall affect and reduce the
Executive’s benefits to be paid under this Agreement.



--------------------------------------------------------------------------------

2.8 Change in Form or Timing of Distributions. For distribution of benefits
under this Article 2, the Executive and the Company may, subject to the terms of
Section 8.1, amend the Agreement to delay the timing or change the form of
distributions. Any such amendment:

 

  (a) may not accelerate the time or schedule of any distribution, except as
provided in Section 409A of the Code and the regulations thereunder;

 

  (b) must, for benefits distributable under Section 2.1, be made at least
twelve (12) months prior to the first scheduled distribution;

 

  (c) must, for benefits distributable under Sections 2.1, 2.2, 2.4 and 2.5,
delay the commencement of distributions for a minimum of five (5) years from the
date the first distribution was originally scheduled to be made; and

 

  (d) must take effect not less than twelve (12) months after the amendment is
made.

Article 3

Distribution at Death

 

3.1 Death During Active Service. If the Executive dies while in the active
service of the Company, the Company shall distribute to the Beneficiary the
benefit described in this Section 3.1. This benefit shall be distributed in lieu
of the benefits under Article 2.

 

  3.1.1 Amount of Benefit. The benefit under this Section 3.1 is Nine Hundred
Ninety-Two Thousand Four Hundred Sixty-Seven Dollars ($992,467).

 

  3.1.2 Distribution of Benefit. The Company shall distribute the benefit to the
Beneficiary in a lump sum within thirty (30) days following receipt by the
Company of the Executive’s death certificate.

 

3.2 Death During Distribution of a Benefit. If the Executive dies after any
benefit distributions have commenced under this Agreement but before receiving
all such distributions, the Company shall distribute to the Beneficiary the
remaining benefits at the same time and in the same amounts that would have been
distributed to the Executive had the Executive survived.

 

3.3 Death After Termination of Employment But Before Benefit Distributions
Commence. If the Executive is entitled to benefit distributions under this
Agreement, but dies prior to the commencement of said benefit distributions, the
Company shall distribute to the Beneficiary the same benefits that the Executive
was entitled to prior to death except that the benefit distributions shall
commence within thirty (30) days following receipt by the Company of the
Executive’s death certificate.



--------------------------------------------------------------------------------

Article 4

Beneficiaries

 

4.1 Beneficiary. The Executive shall have the right, at any time, to designate a
Beneficiary to receive any benefit distributions under this Agreement upon the
death of the Executive. The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designated under any other plan of
the Company in which the Executive participates.

 

4.2 Beneficiary Designation: Change; Spousal Consent. The Executive shall
designate a Beneficiary by completing and signing the Beneficiary Designation
Form, and delivering it to the Plan Administrator or its designated agent. If
the Executive names someone other than his or her spouse as a Beneficiary, a
spousal consent, in the form designated by the Plan Administrator, must be
signed by the Executive’s spouse and returned to the Plan Administrator. The
Executive’s beneficiary designation shall be deemed automatically revoked if the
Beneficiary predeceases the Executive or if the Executive names a spouse as
Beneficiary and the marriage is subsequently dissolved. The Executive shall have
the right to change a Beneficiary by completing, signing and otherwise complying
with the terms of the Beneficiary Designation Form and the Plan Administrator’s
rules and procedures, as in effect from time to time. Upon the acceptance by the
Plan Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator prior to the Executive’s death.

 

4.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Plan Administrator or its designated agent.

 

4.4 No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, the benefits shall be made to the
personal representative of the Executive’s estate.

 

4.5 Facility of Distribution. If the Plan Administrator determines in its
discretion that a benefit is to be distributed to a minor, to a person declared
incompetent, or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit. Any distribution of a
benefit shall be a distribution for the account of the Executive and the
Executive’s Beneficiary, as the case may be, and shall be a complete discharge
of any liability under the Agreement for such distribution amount.



--------------------------------------------------------------------------------

Article 5

General Limitations

 

5.1 Termination for Cause. Notwithstanding any provision of this Agreement to
the

 

  contrary, the Company shall not distribute any benefit under this Agreement if
the Executive’s employment with the Company is terminated due to a Termination
for Cause.

 

5.2 Suicide or Misstatement. No benefits shall be distributed if the Executive
commits suicide within two years after the Effective Date of this Agreement, or
if an insurance company which issued a life insurance policy covering the
Executive and owned by the Company denies coverage (i) for material
misstatements of fact made by the Executive on an application for such life
insurance, or (ii) for any other reason.

 

5.3 Removal. Notwithstanding any provision of this Agreement to the contrary,
the Company shall not distribute any benefit under this Agreement if the
Executive is subject to a final removal or prohibition order issued by an
appropriate federal banking agency pursuant to Section 8(e) of the Federal
Deposit Insurance Act.

Article 6

Administration of Agreement

 

6.1 Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or person(s)
as the Board shall appoint. The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions including interpretations of this Agreement, as may arise
in connection with the Agreement to the extent the exercise of such discretion
and authority does not conflict with Section 409A of the Code and regulations
thereunder.

 

6.2 Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Company.

 

6.3 Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in the Agreement.

 

6.4 Indemnity of Plan Administrator. The Company shall indemnify and hold
harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator or any of its members.



--------------------------------------------------------------------------------

6.5 Company Information. To enable the Plan Administrator to perform its
functions, the Company shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
retirement, Disability, death, or Termination of Employment of the Executive,
and such other pertinent information as the Plan Administrator may reasonably
require.

 

6.6 Annual Statement. The Plan Administrator shall provide to the Executive,
within one hundred twenty (120) days after the end of each Plan Year, a
statement setting forth the benefits to be distributed under this Agreement.

Article 7

Claims And Review Procedures

 

7.1 Claims Procedure. An Executive or Beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be
distributed shall make a claim for such benefits as follows:

 

  7.1.1 Initiation – Written Claim. The claimant initiates a claim by submitting
to the Plan Administrator a written claim for the benefits. If such a claim
relates to the contents of a notice received by the claimant, the claim must be
made within sixty (60) days after such notice was received by the claimant. All
other claims must be made within one hundred eighty (180) days of the date on
which the event that caused the claim to arise occurred. The claim must state
with particularity the determination desired by the claimant.

 

  7.1.2 Timing of Plan Administrator Response. The Plan Administrator shall
respond to such claimant within 90 days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 90 days by notifying the claimant in writing, prior to the end of
the initial 90-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.

 

  7.1.3 Notice of Decision. If the Plan Administrator denies part or all of the
claim, the Plan Administrator shall notify the claimant in writing of such
denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of the Agreement on which the
denial is based;



--------------------------------------------------------------------------------

  (c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 

  (d) An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and

 

  (e) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

7.2 Review Procedure. If the Plan Administrator denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial, as follows:

 

  7.2.1 Initiation – Written Request. To initiate the review, the claimant,
within 60 days after receiving the Plan Administrator’s notice of denial, must
file with the Plan Administrator a written request for review.

 

  7.2.2 Additional Submissions – Information Access. The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Plan Administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

  7.2.3 Considerations on Review. In considering the review, the Plan
Administrator shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.

 

  7.2.4 Timing of Plan Administrator Response. The Plan Administrator shall
respond in writing to such claimant within 60 days after receiving the request
for review. If the Plan Administrator determines that special circumstances
require additional time for processing the claim, the Plan Administrator can
extend the response period by an additional 60 days by notifying the claimant in
writing, prior to the end of the initial 60-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Plan Administrator expects to render its
decision.

 

  7.2.5 Notice of Decision. The Plan Administrator shall notify the claimant in
writing of its decision on review. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

 

  (a) The specific reasons for the denial;



--------------------------------------------------------------------------------

  (b) A reference to the specific provisions of the Agreement on which the
denial is based;

 

  (c) A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

 

  (d) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

Article 8

Amendments and Termination

 

8.1 Amendments. This Agreement may be amended only by a written agreement signed
by the Company and the Executive. However, the Company may unilaterally amend
this Agreement to conform with written directives to the Company from its
auditors or banking regulators or to comply with legislative or tax law,
including without limitation Section 409A of the Code and any and all
regulations and guidance promulgated thereunder.

 

8.2 Plan Termination Generally. This Agreement may be terminated only by a
written agreement signed by the Company and the Executive, provided, however,
this Agreement will automatically terminate if no benefit is payable to the
Executive due to the Executive’s Termination for Cause, suicide or misstatement
as set forth in Article 5, or upon an Early Voluntary Termination. The benefit
shall be the Accrual Balance as of the date the Agreement is terminated. Except
as provided in Section 8.3, the termination of this Agreement shall not cause a
distribution of benefits under this Agreement. Rather, upon such termination
benefit distributions will be made at the earliest distribution event permitted
under Article 2 or Article 3.

 

8.3 Plan Terminations Under Section 409A. Notwithstanding anything to the
contrary in Section 8.2, if the Company terminates this Agreement in the
following circumstances:

 

  (a) Within thirty (30) days before, or twelve (12) months after a Change in
Control, provided that all distributions are made no later than twelve
(12) months following such termination of the Agreement and further provided
that all the Company’s arrangements which are substantially similar to the
Agreement are terminated so the Executive and all participants in the
similar arrangements are required to receive all amounts of compensation
deferred under the terminated arrangements within twelve (12) months of the
termination of the arrangements;

 

  (b) Upon the Company’s dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under the Agreement are included in the



--------------------------------------------------------------------------------

Executive’s gross income in the latest of (i) the calendar year in which the
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or

 

  (c) Upon the Company’s termination of this and all other non-account balance
plans (as referenced in Section 409A of the Code or the regulations thereunder),
provided that all distributions are made no earlier than twelve (12) months and
no later than twenty-four (24) months following such termination, and the
Company does not adopt any new non-account balance plans for a minimum of five
(5) years following the date of such termination;

the Company may distribute the Accrual Balance, determined as of the date of the
termination of the Agreement, to the Executive in a lump sum subject to the
above terms.

Article 9

Miscellaneous

 

9.1 Binding Effect. This Agreement shall bind the Executive and the Company, and
their beneficiaries, survivors, executors, administrators and transferees.

 

9.2 No Guarantee of Employment. This Agreement is not a contract for employment.
It does not give the Executive the right to remain as an employee of the
Company, nor does it interfere with the Company’s right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.

 

9.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

9.4 Tax Withholding and Reporting. The Company shall withhold any taxes that are
required to be withheld, including but not limited to taxes owed under
Section 409A of the Code and regulations thereunder, from the benefits provided
under this Agreement. The Executive acknowledges that the Company’s sole
liability regarding taxes is to forward any amounts withheld to the appropriate
taxing authority(ies). Further, the Company shall satisfy all applicable
reporting requirements, including those under Section 409A of the Code and
regulations thereunder.

 

9.5 Applicable Law. The Agreement and all rights hereunder shall be governed by
the laws of the State of California, except to the extent preempted by the laws
of the United States of America.

 

9.6 Unfunded Arrangement. The Executive and the Beneficiary are general
unsecured creditors of the Company for the distribution of benefits under this
Agreement. The benefits represent the mere promise by the Company to distribute
such benefits. The



--------------------------------------------------------------------------------

rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Executive’s life or other informal funding asset
is a general asset of the Company to which the Executive and Beneficiary have no
preferred or secured claim.

 

9.7 Reorganization. The Company shall not merge or consolidate into or with
another bank, or reorganize, or sell substantially all of its assets to another
bank, firm, or person unless such succeeding or continuing bank, firm, or person
agrees to assume and discharge the obligations of the Company under this
Agreement. Upon the occurrence of such event, the term “Company” as used in this
Agreement shall be deemed to refer to the successor or survivor bank.

 

9.8 Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Executive as to the subject matter hereof. No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

 

9.9 Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

 

9.10 Alternative Action. In the event it shall become impossible for the Company
or the Plan Administrator to perform any act required by this Agreement, the
Company or Plan Administrator may in its discretion perform such alternative act
as most nearly carries out the intent and purpose of this Agreement and is in
the best interests of the Company, provided that such alternative acts do not
violate Section 409A of the Code.

 

9.11 Headings. Article and section headings are for convenient reference only
and shall not control or affect the meaning or construction of any of its
provisions.

 

9.12 Validity. In case any provision of this Agreement shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Agreement shall be construed and enforced as if
such illegal and invalid provision has never been inserted herein.

 

9.13 Notice. Any notice or filing required or permitted to be given to the
Company or Plan Administrator under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, to the
address below:

 

Bank of the Sierra

90 North Main Street

Porterville, CA 93257

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.



--------------------------------------------------------------------------------

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.

 

9.14 Compliance with Section 409A. This Agreement shall at all times be
administered and the provisions of this Agreement shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
regulations thereunder, including such regulations as may be promulgated after
the Effective Date of this Agreement.

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Company have signed this Agreement.

 

EXECUTIVE:      COMPANY:      BANK OF THE SIERRA

 

     By  

 

Kevin McPhaill             Title  

 